NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4614-19

ROBERT A. NOLAN, in his
official capacity as CAPE MAY
COUNTY SHERIFF, and
COUNTY OF CAPE MAY,

          Plaintiffs-Appellants,

v.

GURBIR S. GREWAL, in his
official capacity as ATTORNEY
GENERAL OF THE STATE OF
NEW JERSEY, and OFFICE
OF THE ATTORNEY GENERAL,
DEPARTMENT OF LAW AND
PUBLIC SAFETY, DIVISION OF
CRIMINAL JUSTICE, 1

     Defendants-Respondents.
_____________________________

                   Submitted November 4, 2021 – Decided January 26, 2022

                   Before Judges Hoffman, Whipple, and Susswein.



1
   The caption in the parties' briefs incorrectly designates the Office of the
Attorney General as the "Office of the State of New Jersey."
             On appeal from the Office of the Attorney General,
             Department of Law and Public Safety, Division of
             Criminal Justice.

             Jeffrey R. Lindsay, Cape May County Counsel,
             attorney for appellants (Jeffrey R. Lindsay, on the
             briefs).

             Andrew J. Bruck, Acting Attorney General, attorney for
             respondents (Jeremy Feigenbaum, State Solicitor, and
             Jane C. Schuster, Assistant Attorney General, of
             counsel and on the brief; Emily Marie Bisnauth, Marie
             Soueid, Emily Wanger, and Sean P. Havern, Deputy
             Attorneys General, on the brief).

PER CURIAM

      Robert Nolan, in his official capacity as Cape May County Sheriff, and

the County of Cape May (appellants) filed this action with this court on August

28, 2020, seeking a judgment declaring invalid and unenforceable Attorney

General Law Enforcement Directive No. 2018-6 v2.0, also known as the

Immigrant Trust Directive (Directive 2018-6 v2.0 or the Directive).         The

Attorney General issued the Directive, which places strict limitations on state,

local, and county law enforcement agencies regarding their participation in the

enforcement of federal immigration law, with the goal of improving public trust

and clarifying the distinct roles of federal and state actors.

      Appellants contend the Attorney General's issuance of the Directive,

without complying with the New Jersey Administrative Procedure Act (APA),

                                                                           A-4614-19
                                         2
N.J.S.A. 52:14B-1 to -31, renders it invalid and unenforceable. We disagree,

concluding that the Directive falls under the statutory exemptions for inter-

agency and intra-agency communications, as well as the statutory exemption for

statements concerning the internal management of an agency. N.J.S.A. 52:14B–

2. We therefore affirm the action of the Attorney General's issuance of Directive

2018-6 v2.0.

                                       I.

      We begin with a review of immigration law and prior Directives issued by

the Attorney General regarding the participation of state, local, and county law

enforcement agencies in the enforcement of federal immigration law.

      A. Background on Immigration Law

      Under our federal system, the federal government "has broad, undoubted

power over the subject of immigration and the status of aliens," Arizona v.

United States, 567 U.S. 387, 394 (2012), while the "States possess primary

authority for defining and enforcing the criminal law." United States v. Lopez,

514 U.S. 549, 561 n.3 (1995). Pursuant to the federal government's authority in

this area, the Immigration and Nationality Act (INA), 8 U.S.C. §§ 1101 to 1537,

"establishe[s] a 'comprehensive federal statutory scheme for regulation o f

immigration and naturalization.'" Chamber of Com. of U.S. v. Whiting, 563


                                                                            A-4614-19
                                       3
U.S. 582, 587 (2011) (quoting De Canas v. Bica, 424 U.S. 351, 353 (1976)).

This includes regulation of "which aliens may be removed from the United

States and the procedures for doing so." Arizona, 567 U.S. at 396. "Agencies

in the Department of Homeland Security[,]" including Immigration and Customs

Enforcement (ICE), "play a major role in enforcing" the INA. Id. at 397. ICE

is responsible both for "conduct[ing] criminal investigations involving the

enforcement of immigration-related statutes" and "for the identification,

apprehension, and removal of illegal aliens from the United States."       Ibid.

"Removal is a civil, not criminal, matter[,]" over which federal immigration

officials exercise "broad discretion." Id. at 396.

      However, "[t]he pervasiveness of federal regulation does not diminish the

importance of immigration policy to the States[,]" which "bear[] many of the

consequences of unlawful immigration." Id. at 397. The powers of the federal

government to regulate immigration, and the State, to regulate criminal conduct,

"intersect when a state or city arrests an individual whom ICE would also like

to apprehend for removal proceedings." City of Phila. v. Att'y Gen. of the U.S.,

916 F.3d 276, 281 (3d Cir. 2019). "Consultation between federal and state

officials is an important feature of the immigration system." Arizona, 567 U.S.

at 411. Various provisions of the INA "specif[y] limited circumstances in which


                                                                           A-4614-19
                                        4
state officers may perform the functions of an immigration officer. A principal

example is when the [United States] Attorney General has [pursuant to Section

287(g) of the INA] granted that authority to specific officers in a formal

agreement with a state or local government." Id. at 408 (citing 8 U.S.C. §

1357(g)(1)). These agreements allow state, county, or local law enforcement

officers to perform the "function[s] of an immigration officer in relation to the

investigation, apprehension, or detention of aliens . . . at the expense of the State

or political subdivision[,]" but under the direction and supervision of the United

States Attorney General. 8 U.S.C. § 1357(g)(1) to (3).

      Section 287(g) makes clear that it does not require states and localities to

enter into these agreements. 8 U.S.C. § 1357(g)(9). Where such agreements

exist, state law enforcement officers may operate under them only "to the extent

consistent with State and local law." 8 U.S.C. § 1357(g)(1). Other forms of

cooperation contemplated by the INA are also generally voluntary on the part of

states and localities. For example, the INA refers to detainer requests, 8 U.S.C.

§ 1357(d), but "does not authorize federal officials to command state or local

officials to detain suspected aliens subject to removal" nor to command "notice

of a prisoner's release." Galarza v. Szalczyk, 745 F.3d 634, 641 (3d Cir. 2014).




                                                                                A-4614-19
                                         5
      In short, while state and federal cooperation is important to the

immigration system that Congress has put in place, that system ultimately

entrusts the enforcement of federal immigration laws to federal authorities.

State law enforcement officers are not required to enforce federal immigration

laws, Galarza, 745 F.3d at 644, nor are they permitted to do so except in "limited

circumstances" specified by federal law. Arizona, 567 U.S. at 408.

      B. The New Jersey Attorney General's Authority

      "As head of the Department of Law and Public Safety, the Attorney

General is the chief law-enforcement officer in the State." In re Carberry, 114

N.J. 574, 577-78 (1989) (citing N.J.S.A. 52:17B-2). "In that capacity, the

Attorney General is required 'to formulate and adopt rules and regulations for

the efficient conduct of the work and general administration of the department,

its officers and employees.'" Id. at 578 (quoting N.J.S.A. 52:17B-4(d)). In

addition, the Criminal Justice Act of 1970, N.J.S.A. 52:17B-97 to -117, provides

that the Attorney General is also responsible "for the general supervision of

criminal justice . . . in order to secure the benefits of a uniform and efficient

enforcement of the criminal law and the administration of criminal justice

throughout the State." N.J.S.A. 52:17B-98. Accordingly, our Supreme Court

has "[r]ecogniz[ed] the Attorney General's role as New Jersey's chief law


                                                                             A-4614-19
                                        6
enforcement officer, with the authority to adopt guidelines, directives, and

policies that bind police departments statewide."         Paff v. Ocean Cnty.

Prosecutor's Off., 235 N.J. 1, 19 (2018).

      C. APA Rulemaking

      "Agencies may 'act informally, or formally through rulemaking or

adjudication in administrative hearings.'" Grimes v. N.J. Dep't of Corr., 452

N.J. Super. 396, 404 (App. Div. 2017). Although an agency has discretion to

choose between rulemaking, adjudication, or informal action in discharging its

duties, courts defer to that choice only if "it complies with due process

requirements and the" APA. Nw. Covenant Med. Ctr. v. Fishman, 167 N.J. 123,

137 (2001). Thus, while courts ordinarily defer to an agency's interpretation "of

statutes and regulations within its implementing and enforcing responsibility[,]"

Wnuck v. N.J. Div. of Motor Vehicles, 337 N.J. Super. 52, 56 (App. Div. 2001)

(quoting In re Appeal by Progressive Cas. Ins. Co., 307 N.J. Super. 93, 102

(App. Div. 1997)), courts will not defer to an agency when interpreting the APA

or determining whether an agency violated the APA.

      "An 'administrative rule' can be promulgated only on notice and in

compliance with N.J.S.A. 52:14B-4" of the APA. Woodland Priv. Study Grp.

v. State, 109 N.J. 62, 65 (1987). Specifically, "an agency must provide thirty


                                                                            A-4614-19
                                        7
days' notice of its intent to issue the rule, publish a summary and explanation of

the rule, and afford 'all interested persons reasonable opportunity to submit data,

views, or arguments, orally or in writing.'" Doe v. Poritz, 142 N.J. 1, 95 (1995)

(quoting N.J.S.A. 52:14B-4). "No rule . . . is valid unless adopted in substantial

compliance with" these procedures. N.J.S.A. 52:14B-4(d). "The 'essential

purpose of notice and comment opportunities is to reintroduce public

participation and fairness to affected parties after governmental authority has

been delegated to unrepresentative agencies.'" Id. at 73 (quoting Batterton v.

Marshall, 648 F.2d 694, 703 (D.C. Cir. 1980)). Thus, "compliance with the APA

procedures serves the interests of 'fairness and due process.'" Grimes, 452 N.J.

Super. at 407 (quoting Holmdel Builders Ass'n v. Holmdel, 121 N.J. 550, 578

(1990)).

      N.J.S.A. 52:14B-2 defines "administrative rule" or "rule" as an

            agency statement of general applicability and
            continuing effect that implements or interprets law or
            policy, or describes the organization, procedure or
            practice requirements of any agency. The term includes
            the amendment or repeal of any rule, but does not
            include: (1) statements concerning the internal
            management or discipline of any agency; (2) intra-
            agency and inter-agency statements; and (3) agency
            decisions and findings in contested cases.




                                                                              A-4614-19
                                         8
      There are three distinct reasons why formal rulemaking procedures would

not be required before an agency can act: the action may require adjudication

rather than rulemaking; the action may be an "informal action[,]" meaning one

"that is neither adjudication nor rulemaking"; or the action may be exempt from

rulemaking procedures as an internal management, intra-agency, or inter-agency

statement. Woodland Priv. Study Grp., 109 N.J. at 66-68 (citing In re Request

for Solid Waste Util. Customer Lists, 106 N.J. 508, 519 (1987)). Rulemaking

procedures are only required where an agency's action both (1) has the

characteristics of an administrative rule, rather than of informal action or

adjudication, and (2) falls outside of the statutory exceptions for inter- and intra-

agency statements and statements concerning internal management. Grimes,

452 N.J. Super. at 406.

      D.     2007 Directive

      On August 22, 2007, then New Jersey Attorney General Anne Milgram

issued Law Enforcement Directive No. 2007-3 (the 2007 Directive) to "establish

the manner in which local, county, and State law enforcement agencies and

officers shall interact with federal immigration authorities."

      The 2007 Directive required state, county, or local law enforcement

officers to "inquire about [an] arrestee's citizenship, nationality and immigration


                                                                               A-4614-19
                                         9
status" during the booking process if the individual was arrested for "any

indictable crime, or for driving while intoxicated." It provided, further, that an

arresting officer "shall notify" ICE if the officer had "reason to believe that the

[arrestee] may not be lawfully present in the United States," unless the County

Prosecutor or Director of the Division of Criminal Justice determined, in

writing, that "good cause exist[ed] to refrain from notifying ICE." The same

notice was required to be given to "the prosecuting authority that will handle the

matter . . . , and to any court officer setting bail or conditions of pretrial release."

      While the 2007 Directive acknowledged that "enforcement of immigration

laws is primarily a federal responsibility," and that "[t]he overriding mission of

law enforcement officers in this State is to enforce the state's criminal laws and

to protect the community that they serve[,]" Attorney General Milgram

concluded that the inquiry and notice requirements were warranted, explaining:

             [A]fter an individual has been arrested for a serious
             violation of State criminal law, the individual's
             immigration status is relevant to his or her ties to the
             community, the likelihood that he or she will appear at
             future court proceedings to answer State law charges,
             and the interest of the federal government in
             considering immigration enforcement proceedings
             against [the] individual whom the State has arrested for
             commission of a serious criminal offense. When there
             is reason to believe that the arrestee may be an
             undocumented immigrant, the arresting agency is


                                                                                  A-4614-19
                                          10
            responsible for alerting federal immigration officials,
            the prosecuting agency, and the judiciary.

      The 2007 Directive also established standards for state, county, and local

law enforcement agencies and officers regarding their agreements with ICE to

exercise federal immigration authority and "perform[] functions of a federal

immigration officer," pursuant to Section 287(g) of the Immigration and

Nationality Act, 8 U.S.C. § 1357(g). While the 2007 Directive did not prohibit

such agreements, it cautioned that "[t]he exercise of federal immigration

enforcement authority by State, county or local law enforcement officers must

. . . be consistent with, and in support of, their State law enforcement mission."

      Moreover, the 2007 Directive placed specific limitations on officers and

agencies operating under Section 287(g) agreements. The 2007 Directive: 1)

prohibited State, county, or local law enforcement officers from exercising

federal immigration "authority under Section 287(g) unless and until the officer

has arrested an individual(s) for violation of an indictable offense, or for driving

while intoxicated, under State law"; 2) required officers to report any inquiry

into an arrestee's immigration status to their supervisors, and provide

documentation of the arrest leading to the inquiry; 3) required monthly

submission of all such reports to the Division of Criminal Justice "to ensure that

immigration enforcement efforts [were] being performed in compliance with all

                                                                               A-4614-19
                                        11
applicable State laws, directives, and guidelines[,]" and so that aggregate data

on those efforts could be made "public on an annual basis"; and 4) required that

all Section 287(g) agencies "enter into a written agreement with an appropriate

ICE-approved detention facility or facilities to ensure that there is adequate

space to hold potential federal detainees" before exercising any authority under

a Section 287(g) agreement.

      E. The Immigrant Trust Directive

      The 2007 Directive remained in effect until November 29, 2018, when

Attorney General Gurbir S. Grewal issued Directive No. 2018-6, which

"repeal[ed] and supersede[d] the provisions of [the 2007 Directive]." Among

other policy changes, Directive No. 2018-6 "required law enforcement agencies

to seek approval from the Attorney General before renewing existing 287(g)

agreements or entering into new ones."

      When the Attorney General issued Directive No. 2018-16, "only three

law enforcement agencies in New Jersey – all County Sheriff's Offices –

continued to rely on such agreements." One of them, the Cape May County

Sheriff's Office, entered into a Section 287(g) agreement with ICE on April 10,

2017. Appellants did not include the agreement in the record, but state in their

brief that "[t]he agreement permitted designated corrections officers to identify


                                                                            A-4614-19
                                      12
and process for removal any undocumented immigrant who was confined to the

Cape May County Correctional Facility and fell within ICE's civil immigration

enforcement priorities."

      On September 27, 2019, the Attorney General issued Directive No. 2018-

6 v2.0, prohibiting State, county, and local law enforcement agencies from

entering into, modifying, renewing, or extending any Section 287(g) agreement,

and further prohibits the "exercise [of] any law enforcement authority pursuant

to a preexisting Section 287(g) agreement." Directive 2018-6 v2.0 establishes

numerous other restrictions and guidelines for State, county, and local law

enforcement operations in relation to federal immigration enforcement. Indeed,

the guidelines are extensive and comprehensive compared to those of the 2007

Directive.

      Section II.A of the Directive prohibits New Jersey law enforcement from

stopping, arresting, searching, or detaining any individual based solely on the

individual's "actual or suspected citizenship or immigration status[,] or [any]

actual or suspected violations of federal civil immigration law." This provision

is consistent with the 2007 Directive's prohibition on State, county, or local law

enforcement exercising federal immigration "authority under Section 287(g)

unless and until the officer has arrested an individual(s) for violation of an


                                                                             A-4614-19
                                       13
indictable offense, or for driving while intoxicated, under State law." Further,

Section II.A prohibits New Jersey law enforcement from "[i]nquir[ing] about

the immigration status of any individual, unless doing so is: a) necessary to the

ongoing investigation of an indictable offense by that individual; and b) relevant

to the offense under investigation." (emphasis added).       This provision, by

contrast to the first, not only repeals the 2007 Directive's inquiry requirement,

but generally prohibits such inquiries.

      Subject to certain enumerated exceptions, Section II.B provides:

            [N]o state, county, or local law enforcement agency or
            official shall provide the following types of assistance
            to federal immigration authorities when the sole
            purpose of that assistance is to enforce federal civil
            immigration law:

            1. Participating in civil immigration enforcement
               operations.

            2. Providing any non-public personally identifying
               information regarding any individual.

            3. Providing access to any state, county, or local law
               enforcement equipment, office space, database, or
               property not available to the general public.

            4. Providing access to a detained individual for an
               interview, unless the detainee signs a written
               consent form . . . .

            5. Providing notice of a detained individual's
               upcoming release from custody, unless the detainee:

                                                                             A-4614-19
                                          14
                    a. Is currently charged with, has ever been
                       convicted of, has ever been adjudicated
                       delinquent for, or has ever been found guilty
                       by reason of insanity of, a violent or serious
                       offense as that term is defined in Appendix A;

                    b. In the past five years, has been convicted of
                       an indictable crime other than a violent or
                       serious offense, or

                    c. Is subject to a Final Order of Removal that has
                       been signed by a federal judge and lodged
                       with the county jail or state prison where the
                       detainee is being held.

               6. Continuing the detention of an individual past the
                  time he or she would otherwise be eligible for
                  release from custody based solely on a civil
                  immigration detainer request . . . .

Section II.B.6 is subject to the same exceptions as II.B.5, meaning, for example,

that New Jersey law enforcement could continue the detention of an individual

who had previously been convicted of a "violent or serious offense ."

      In addition to the "violent and serious offense" exception and Section

II.B's general qualifier that the prohibited activities are only prohibited "when

the sole purpose of that assistance is to enforce federal civil immigration law[,]"

the provisions of both Section II.A and II.B are subject to enumerated

limitations:



                                                                              A-4614-19
                                        15
Nothing in Sections II.A and II.B shall be construed to
restrict, prohibit, or in any way prevent a state, county,
or local law enforcement agency or official from:

1. Enforcing the criminal laws of this state.

2. Complying with all applicable federal, state, and
   local laws.

3. Complying with a valid judicial warrant or other
   court order, or responding to any request authorized
   by a valid judicial warrant or other court order.

4. Participating with federal authorities in a joint law
   enforcement taskforce the primary purpose of which
   is unrelated to federal civil immigration.

5. Requesting proof of identity from an individual
   during the course of any arrest or when legally
   justified during an investigative stop or detention.

6. Asking an arrested individual for information
   necessary to complete the required fields of the
   LIVESCAN database (or other law enforcement
   fingerprinting database), including information
   about the arrestee's place of birth and country of
   citizenship.

7. Inquiring about a person's place of birth on a
   correctional facility intake form and making risk-
   based classification assignments in such facilities.

8. Providing federal immigration authorities with
   information that is publicly available or readily
   available to the public in the method the public can
   obtain it.

9. When required by exigent circumstances, providing

                                                             A-4614-19
                           16
                federal immigration        authorities   with    aid   or
                assistance . . . .

            10. Sending to, maintaining or receiving from federal
                immigration authorities information regarding the
                citizenship or immigration status, lawful or
                unlawful, of any individual. See 8 U.S.C. §§ 1373,
                1644.

      Additionally, "[n]othing in Section II of this Directive shall apply to law

enforcement agencies that are currently party to an Intergovernmental Service

Agreement (IGSA) to detain individuals for civil immigration enforcement

purposes when they are acting pursuant to such an agreement." IGSAs, unlike

Section 287(g) agreements, are not prohibited under the Directive.

      Section V of the Directive sets forth "[c]onsiderations for [p]rosecutors."

For example, Section V.B provides that "[i]n assessing whether to seek pretrial

detention of an arrestee . . . , the prosecutor shall make an individualized

assessment based on the specific facts presented in each case, and shall not

simply assume that a non-citizen presents a risk of flight." Similarly, Section

V.D states that when deciding how to charge a defendant or what sentence to

seek, "[a]s in all cases, . . . prosecutor[s] should be mindful of potential collateral

consequences and consider such consequences in attempting to reach a just

resolution of the case." This is only a broad guideline; "[n]othing in [the]



                                                                                  A-4614-19
                                         17
Directive shall be construed . . . to limit prosecutorial discretion in reaching a

just resolution of [a] case . . . ."

      Section VI.A of the Directive requires New Jersey law enforcement

agencies and officials to "promptly notify a detained individual, in writing and

in a language the individual can understand, when federal civil immigration

authorities request . . . [t]o interview the detainee[,] . . . [t]o be notified of the

detainee's upcoming release from custody[,]" or the "continue[d] det[ention of]

the detainee past the time he or she would otherwise be eligible for release ."

"When providing such notification, law enforcement officials shall provide the

detainee a copy of any documents provided by immigration authorities in

connection with the request"; however, the Directive provides that nothing in it

"shall be construed in any way to create any substantive right that may b e

enforced by any third party." The Directive further states that its provisions are

severable.

      F. Objectives of Directive 2018-6 v2.0

      The Attorney General explained the rationale for the Directive as follows:

                   In recent years, the federal government has
             increasingly relied on state and local law enforcement
             agencies to enforce federal civil immigration law. This
             trend presents significant challenges to New Jersey's
             law enforcement officers, who have worked hard to


                                                                                 A-4614-19
                                         18
build trust with our state's large and diverse immigrant
communities.

       It is well-established, for example, that
individuals are less likely to report a crime if they fear
that the responding officer will turn them over to
immigration authorities. This fear makes it more
difficult for officers to solve crimes and bring suspects
to justice, putting all New Jerseyans at risk.

      It is therefore crucial that the State of New Jersey
makes very clear to our immigrant communities
something that may seem obvious to those of us in law
enforcement: there is a difference between state,
county, and local law enforcement officers, who are
responsible for enforcing state criminal law, and federal
immigration authorities, who enforce federal civil
immigration law.

      Put simply, New Jersey's law enforcement
officers protect the public by investigating state
criminal offenses and enforcing state criminal laws.
They are not responsible for enforcing civil
immigration violations except in narrowly defined
circumstances. Such responsibilities instead fall to the
federal government and those operating under its
authority.

      Although state, county, and local law
enforcement officers should assist federal immigration
authorities when required to do so by law, they should
also be mindful that providing assistance above and
beyond those requirements threatens to blur the
distinction between state and federal actors and
between federal immigration law and state criminal
law. It also risks undermining the trust we have built
with the public.


                                                             A-4614-19
                           19
The Attorney General added that "technological advances and changes in federal

immigration enforcement priorities . . . rendered [the 2007 Directive] less

effective" and that the new Directive sought to "ensure that limited state, county,

and local law enforcement's resources are directed towards enforcing the

criminal laws of this state."

      On the same day Directive 2018-6 v2.0 was issued, the Attorney General

sent a letter to "All Law Enforcement Chief Executives" explaining the

revisions. The Attorney General stressed that "the revised Directive updates the

list of violent and serious offenses where notice to ICE is permitted," and

provides "that New Jersey's state, county, and local law enforcement agencies

may no longer enter into or operate under 287(g) agreements." The Attorney

General explained further that "claim[s] that . . . 287(g) agreement[s] [are]

necessary to ensure that dangerous individuals are not released 'back on the

streets'" are "simply incorrect" because the Directive "explicitly allows any

state, county, or local law enforcement agency to refer any individual to ICE

who has been charged with a 'violent or serious offense,' a term that includes

murder, rape, arson, and domestic violence crimes."




                                                                              A-4614-19
                                       20
                                        II.

      Appellants filed this proceeding after first filing a complaint in the United

States District Court for the District of New Jersey, seeking declaratory and

injunctive relief prohibiting defendants from enforcing the Directive. Cty. of

Ocean v. Grewal, 475 F. Supp. 3d 355 (D.N.J. 2020) aff'd 8 F. 4th 176 (3rd Cir.

2021).2 Defendants filed a motion to dismiss, which the District Court granted

on July 29, 2020. 475 F. Supp. 3d at 361. The court rejected appellants' claims

that elements of the Directive were preempted by federal immigration statutes,

finding "no indication that Congress, in enacting the [INA], sought to usurp"

New Jersey's "police power to regulate the conduct of its own law enforcement

agencies . . . . As such, the federal government cannot strong arm the State into

doing its own bidding." Id. at 376. The court declined to exercise supplemental

jurisdiction over appellants' state-law claims, noting that those claims could be

brought in state court. Id. at 386.

      Before this court, plaintiffs argue the Directive constitutes an

administrative rule that was required to be promulgated in accordance with APA

rulemaking procedures pursuant to Metromedia, Inc. v. Dir., Div. of Taxation,


2
  The court consolidated appellants' action with a similar action filed by the
County of Ocean. 475 F. Supp. 3d at 361.


                                                                              A-4614-19
                                       21
97 N.J. 313, 331-32 (1984).3 Plaintiffs further contend that that the Directive

does not fall within any of the statutory exceptions to the required rulemaking

procedures, asserting that it has "a substantial impact on the rights or interests

of the regulated public." Woodland, 109 N.J. at 75.

      In Woodland, our Supreme Court defined an "intra-agency statement as

(1) a communication between agency members that (2) does not have a

substantial impact on (3) the rights or legitimate interests of the regulated

public." Id. at 75. The Court explained that while rulemaking procedures are

required "[w]here a legally countenanced right of a party is threatened by an

internal communication of an agency, . . . an interest that cannot be abridged

without rulemaking procedure . . . must ultimately be legitimate, of justifiable

concern." Id. at 74.




3
  Pursuant to this argument, appellants contend we must apply the factors set
forth by the Court in Metromedia, 97 N.J. 313, 331–32 (1984), to determine
whether the Directive qualifies as an "administrative rule," as defined by
N.J.S.A. 52:14B–2. However, we conclude that a Metromedia analysis is not
required here, as this case turns on the applicability of the statute's definitional
exclusions from the term "administrative rule." See Poritz (explaining that the
Metromedia factors do not control when the issue concerns the applicability of
the statutory exclusions); N.J. Builders, 306 N.J. Super. at 100 (declining to
apply the Metromedia factors, pursuant to the Court's holding in Woodland,
because the analysis focused on application of the statutory exclusions).
                                                                              A-4614-19
                                        22
      The Directive satisfies the first requirement of an inter-agency and intra-

agency communication because it was issued to "All Law Enforcement Chief

Executives," and therefore, it qualifies as "a communication between agency

members" or agencies. Id. at 75. Furthermore, the Directive is "intended to

govern the conduct of agency employees, as opposed to members of the

regulated public." N.J. Builders Ass'n v. N.J. Dep't of Env't Prot., 306 N.J.

Super. 93, 102 (App. Div. 1992).

      The Directive also satisfies the intertwined second and third requirements

of an inter-agency and intra-agency communication. In dicta, our Supreme

Court stated that internal memorandum regarding prosecutorial discretion is not

an administrative rule, despite its substantial impact. Woodland, 109 N.J. at 74-

75. Further, the Attorney General "must make important choices" on how best

to allocate "limited resources[.]" Id. at 74. By issuing the Directive, the

Attorney General has chosen to ensure that limited state, county, and local law

enforcement resources are directed towards enforcing the criminal laws of this

state rather than federal immigration laws, "except in narrowly defined

circumstances" or where "required to do so by law." In this context, the public's

generalized "interest in the broad policy issues associated with immigration ," is

less a legitimate interest in protecting it from any harms illegal immigrants may


                                                                             A-4614-19
                                       23
cause, and more an "interest in frustrating the agency's enforcement

mechanism[,]" which "cannot be said to [be] . . . legitimate." Woodland, 109

N.J. at 74.

                                      III.

      The dispositive issue presented by this appeal is whether the Directive

establishes rules that were required to have been promulgated through APA

rulemaking procedures.     Appellants do not challenge the substance of the

Directive or the Attorney General's factual findings, or argue that the Directive

is arbitrary, capricious, or unreasonable. Thus, we do not need to examine the

decision-making process that led to the issuance of the Directive.

      Appellants argue that the Directive constitutes an administrative rule that

was required to be promulgated in accordance with the APA's rulemaking

procedures, pursuant to Metromedia, 97 N.J. at 331-32. In their reply brief,

appellants assert the Directive does not fall within the statutory exceptions to

the required rulemaking procedures because of its "substantial impact on the

rights or interests of the regulated public." These arguments lack merit.

      Statutory Exceptions to APA Rulemaking Procedures

      As noted, N.J.S.A. 52:14B-2 provides that the term "'administrative rule'

or 'rule'" as used in the APA "does not include: (1) statements concerning the


                                                                            A-4614-19
                                      24
internal management or discipline of any agency; [and] (2) intra-agency and

inter-agency statements." As a result, intra-agency and inter-agency statements,

and statements concerning internal management, are not subject to the APA's

requirement that agencies comply with notice and comment procedures "[p]rior

to the adoption, amendment, or repeal of any rule." N.J.S.A. 52:14B-4(a).

These exceptions allow the executive branch to avoid the administrative burdens

of the notice and comment process and act through more streamlined procedures

where "the underlying purposes of the rulemaking procedural requirements" are

not implicated. Woodland, 109 N.J. at 73.

      In Woodland, our Supreme Court defined an "intra-agency statement as

(1) a communication between agency members that (2) does not have a

substantial impact on (3) the rights or legitimate interests of the regulated

public." Id. at 75. The Court explained that while rulemaking procedures are

required "[w]here a legally countenanced right of a party is threatened by an

internal communication of an agency, . . . an interest that cannot be abridged

without rulemaking procedure . . . must ultimately be legitimate, of justifiable

concern." Id. at 74. "The inquiry is whether the agency's interest in streamlined

procedure is outweighed by the importance of the interests that are affected."

Id. at 75. Stated differently:


                                                                            A-4614-19
                                      25
            [A]n agency order will be deemed an exempt intra-
            agency statement to the extent (1) it is intended to
            govern the conduct of agency employees, as opposed to
            members of the regulated public; (2) any impact on the
            regulated public is incidental or unsubstantial; and (3)
            that impact is on interests or rights that do not rise to a
            level needing the protection afforded by the APA rule-
            making procedures.

            [N.J. Builders, 306 N.J. Super. at 102.]


      Although New Jersey courts have not yet defined an "inter-agency

statement," we conclude that only the first element of the "intra-agency

statement" definition, as set forth in Woodland, would require alteration.

Therefore, we now define the term "inter-agency statement" as set forth in

N.J.S.A. 52:14B-2 as (1) a communication between or among members of

different agencies that (2) does not have a substantial impact on (3) the rights or

legitimate interests of the regulated public. Because the definition is otherwise

identical to that of an "intra-agency statement," we need not determine whether

a directive of the Attorney General that applies to local law enforcement

agencies is an inter-agency or intra-agency communication.

      To illustrate the difference between "legitimate" and illegitimate interests,

the Court in Woodland considered the example of "internal agency memoranda

. . . relating to prosecutorial discretion[,]" and concluded that notice and


                                                                              A-4614-19
                                       26
comment procedures were not required for such communications. 109 N.J. at

74. The Court reasoned:

            Given limited resources, an agency must make
            important choices regarding which actions of the
            regulated public it should monitor or prosecute. In a
            real sense these communications can have a substantial
            impact on the regulated public: the memorandum may
            ultimately determine who is prosecuted, and knowledge
            of the communication might facilitate illegal conduct.
            The regulated public cannot be said to have a legitimate
            interest in frustrating the agency's enforcement
            mechanism, and thus public hearing and notice need not
            precede issuance of the internal memorandum.

            [Id. at 74-75.]

      This distinction, between legitimate and illegitimate interests, is important

because "[t]he 'substantial impact' test alone" sets a low bar and "may not be

sufficient to isolate those internal agency statements that remain immune from

the notice and hearing requirements." Id. at 74. For example, "an internal

agency directive prohibiting agency members from accepting free lunches will

have a 'substantial impact' on those members of the public with an interest in

buying lunch for a regulator[,]" but that interest is "not sufficiently important or

worthy of recognition." Ibid.

      Recently, we considered challenges to two Attorney General directives

that amended the Internal Affairs Policy and Procedures (IAPP) to require law


                                                                               A-4614-19
                                        27
enforcement to publish reports on officer discipline and make public disciplined

officers' names. In re Att'y Gen. Law Enf't Directive Nos. 2020-5 & 2020-6,

465 N.J. Super. 111, 124 (App. Div. 2020), aff'd, 246 N.J. 462 (2021). Noting

a "long-standing view that the Attorney General's law enforcement directives

and guidelines 'are not administrative rules[,]'" we held that the directives fell

within the "statements concerning . . . internal management or discipline"

exception to APA rulemaking. Id. at 159-60 (quoting O'Shea v. Twp. of W.

Milford, 410 N.J. Super. 371, 383 (App. Div. 2009)). We did not apply a

"substantial impact" test or the Metromedia test. Ibid. Our Supreme Court

affirmed. In re Att'y Gen. Law Enf’t Directive Nos. 2020-5 & 2020-6, 246 N.J.

462, 506 (2021). Regarding the claim that the directives "r[a]n afoul of the

APA[,]" the Court "affirm[ed] the judgment of the Appellate Division largely

for the reasons stated in Judge Accurso's thoughtful opinion." Ibid.

      We acknowledge that it is not an absolute rule that directives and

guidelines issued by the Attorney General are exempt from APA rulemaking

requirements. In Poritz, 142 N.J at 96, the Court concluded that guidelines

issued by the Attorney General pursuant to a sex offender "Community

Notification   Law"     could   not   "be    considered    internal    department

communications." The law required "local chief[s] of police to give [members


                                                                             A-4614-19
                                       28
of the public] notification of" a registered sex offender's "presence in the

community," and "provide[d] for three levels of notification . . . depending on

the risk of reoffense." Id. at 22 (citing N.J.S.A. 2C:7-7 and N.J.S.A. 2C:7-8(c)).

      We agree with the Attorney General that Metromedia does not apply to

the Directive because "an APA exception applies." The Directive is intended to

have wide coverage and concerns a "large segment of the regulated or general

public, rather than an individual or a narrow select group." Metromedia, 97 N.J.

at 331. Section II, for example, establishes standards for law enforcement

interactions with "any individual." Even narrower provisions, such as those

which allow law enforcement to notify ICE of a detainee's release, concern a

broad class of persons, including detainees who "ha[ve] been convicted of [any]

indictable crime" in the past five years, detainees who have at any time been

convicted of a violent or serious offense, and detainees who are subject to a final

order of removal. The Directive applies "generally and uniformly to all similarly

situated persons" and "to operate only in future cases." Ibid. That is, the

Directive does not constitute a determination in a "particular case[,]" but instead,

it provides a set of prospective "general standard[s]" that law enforcement must

follow in all circumstances described by the Directive. Id. at 329.




                                                                              A-4614-19
                                        29
      Directive 2018-6 v2.0 Qualifies as an Inter- or Intra-agency Statement

      We agree with the Attorney General that the Directive is exempt from

rulemaking requirements as an inter- or intra-agency statement, or as a statement

concerning internal management.

      The Directive satisfies the first requirement of an inter- or intra-agency

communication because it was issued to "All Law Enforcement Chief

Executives," and therefore, it qualifies as "a communication between agency

members" or agencies. Woodland, 109 N.J. at 75. Furthermore, the Directive is

"intended to govern the conduct of agency employees, as opposed to members

of the regulated public." N.J. Builders Ass'n, 306 N.J. Super. at 102. It is

concerned primarily with the permissible extent of cooperation between New

Jersey and federal immigration authorities, and establishes guidelines for law

enforcement interactions with members of the public, but the Directive in no

way governs the public itself.

      Appellants argue, however, that the Directive "more directly" affects the

state's immigrant communities than it does law enforcement agencies. They

contend that the Directive falls outside of the statutory exceptions to rulemaking,

because it "has a substantial impact on the rights and interests of illegal

immigrants[,] . . . as well as the public’s interest in the broad policy issues


                                                                              A-4614-19
                                       30
associated with immigration, . . . which [is] . . . . sufficiently important and

worthy of recognition." This argument lack merit.

      The liberty interests of illegal immigrants, and the public's interest in

seeing immigration laws enforced, could be analogized to the interests

recognized in Poritz, 142 N.J. at 96, as legitimate: "the offender's liberty interest

[and] the public's interest in the protection of children." This argument is

complicated, however, by the Court's guidance in Woodland, 109 N.J. at 74-75,

that an internal memorandum relating to prosecutorial discretion – that is, one

that makes "choices regarding which actions of the regulated public it should

monitor or prosecute" – is not an administrative rule, despite its substantial

impact. Because such a policy "may ultimately determine who is prosecuted,"

and because knowledge of the policy may "facilitate illegal conduct[,]" id. at

74, one could describe it as impacting the interests later recognized in Poritz,

142 N.J. at 96: "the offender's liberty interest" or the "the public's interest in" its

protection from crime. Nevertheless, the Woodland Court emphasized that

"[t]he regulated public cannot be said to have a legitimate interest in frustrating

the agency's enforcement mechanism . . . ." Woodland, 109 N.J. at 74.

      The Directive here is more analogous to an internal memorandum relating

to prosecutorial discretion than it is to the implementation of the specific


                                                                                  A-4614-19
                                         31
program at issue in Poritz.      The Attorney General "must make important

choices" on how best to allocate "limited resources[,]" ibid., and in this case,

has chosen to "ensure that limited state, county, and local law enforcement

resources are directed towards enforcing the criminal laws of this state" rather

than federal immigration laws, "except in narrowly defined circumstances" or

where "required to do so by law." In this context, the public's generalized

"interest in the broad policy issues associated with immigration," is less a

legitimate interest in protecting it from any harms illegal immigrants may cause,

and more an "interest in frustrating the agency's enforcement mechanism[,]"

which "cannot be said to [be] . . . legitimate." Ibid.

      That characterization of the public's interest applies to the Directive,

considering that state law enforcement's participation in enforcing immigration

laws is, unlike its enforcement of state criminal laws, limited and entirely

optional by design. If an agency's choice to deprioritize the prosecution of

certain offenses – offenses that state law tasks it with prosecuting – is not a

matter of justifiable concern to the public of this state, id. at 74-75, the public's

interest is even slighter where, as here, an agency opts to prioritize enforcement

of laws it is directed to enforce, over those it has not been directed to enforce.




                                                                               A-4614-19
                                        32
      While the guidance in Woodland regarding prosecutorial discretion is

dicta,4 it illustrates that the ultimate "inquiry is whether the agency's interest in

streamlined procedure is outweighed by the importance of the interests that are

affected." Id. at 75. This means asking not simply whether a legitimate interest

is implicated, but whether the agency action burdens, abridges, or

"jeopardize[s]" those interests, id. at 71 (quoting Batterton, 648 F.2d at 708),

such that "the protection afforded by the APA rule-making procedures" applies.

N.J. Builders Ass'n, 306 N.J. Super. at 102.

      Here, the liberty interests of illegal immigrants do not outweigh the

Attorney General's interest in using a streamlined procedure to adopt a policy

that furthers, rather than jeopardizes, those interests.       This is particularly

relevant to Section VI.A of the Directive, which appellants charge "is intended

solely to assist" illegal immigrants in evading federal authorities. Section VI.A,

requiring law enforcement officers to notify detained individuals when federal

immigration authorities request to interview them, to be notified of their



4
   We note that, in this State, Supreme Court dicta is binding. As the Court
explained in State v. Dabas, 215 N.J. 114, 136-37 (2013), "[T]he prosecutor's
office is not at liberty to disregard a pronouncement of this Court, even if that
pronouncement is properly characterized as dictum. (citations omitted).
Appellate and trial courts consider themselves bound by this Court's
pronouncements, whether classified as dicta or not."
                                                                                A-4614-19
                                        33
upcoming release, or to continue their detainment, is unique among the

Directive's provisions. Whereas the Directive's other key provisions concern

prosecutorial discretion and enforcement priorities (Section II, limiting New

Jersey law enforcement agencies' participation in immigration enforcement;

Section III, prohibiting section 287(g) agreements; and Section V providing

guidance to prosecutors), Section VI.A creates an entirely new procedural

protection for detainees. The notification requirement still only "govern[s] the

conduct of agency employees," N.J. Builders Ass'n, 306 N.J. Super. at 102, and

cannot be said to substantially impact or expand detainees' rights, as it is not

enforceable by them.

      Furthermore, while Section VI.A may have the effect of "protect[ing]

illegal immigrants from federal immigration authorities[,]"          appellants'

contention that this was the Attorney General's purpose lacks support in the

record. Rather, the Attorney General determined that it is "crucial" to "make[]

very clear to our immigrant communities" that "there is a difference between

state, county, and local law enforcement officers, who are responsible for

enforcing state criminal law, and federal immigration authorities, who enforce

federal civil immigration law."     Section VI.A furthers that objective. By

notifying detainees that "federal civil immigration authorities request" to


                                                                           A-4614-19
                                      34
interview them, be notified of their upcoming release, or continue their

detainment, New Jersey law enforcement officers communicate that there is a

"distinction[] between state and federal actors."

      In this way, Section VI.A is akin to the Attorney General's adoption of

policies making police discipline more transparent. Both go beyond internal

agency workings or communications to require information be given to the

public, or in this case, specific members of the public. Both do so with the aim

of enhancing public trust. Both impact weighty interests of significant social

concern. But neither jeopardizes the rights or interests of affected members of

the public. For this reason, the Directive can be characterized as an inter-agency

or intra-agency communication and is therefore exempt from APA rulemaking.

      Affirmed.




                                                                             A-4614-19
                                       35